NO. 12-05-00148-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

APRIL RENEE SILVA,                                     §     APPEAL FROM THE 
APPELLANT

V.                                                                         §     COUNTY COURT AT LAW NO. 2 OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant pleaded guilty to certain allegations in the State’s application to revoke her
community supervision.  The court granted the State’s application and assessed Appellant’s
punishment at confinement for one year.  We have received the trial court’s certification showing
that Appellant waived his right to appeal.  See Tex. R. App. P. 25.2(c)(3)(B).  Accordingly, the
appeal is dismissed for want of jurisdiction.
Opinion delivered May 18, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


(DO NOT PUBLISH)